


110 HR 1849 IH: To amend the Federal Credit Union Act and the Small

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1849
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Credit Union Act and the Small
		  Business Act to improve small business lending, improve cooperation between the
		  National Credit Union Administration and the Small Business Administration, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the Credit
			 Union Small Business Lending Act.
		2.Revision of
			 regulatory treatment for SBA loans by credit unionsSection 107A(c)(1)(B) of the Federal Credit
			 Union Act (12 U.S.C. 1757a(c)(1)(B)) is amended—
			(1)at the end of
			 clause (iv), by striking or;
			(2)at the end of
			 clause (v), by striking the period and inserting ; or;
			 and
			(3)by
			 adding at the end the following new clause:
				
					(vi)any loan made in
				cooperation with the Small Business Administration under section 7(a) of the
				Small Business Act, without regard to whether any portion of such loan is
				guaranteed or not by the Administrator of such Administration.
					.
			3.Credit union outreach
			 programSection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the
			 following:
			
				(32)Credit union
				outreach program
					(A)In
				generalThe Administrator shall carry out a program to provide
				outreach and assistance to credit unions for the purpose of increasing the
				participation of credit unions in the 7(a) program.
					(B)Simplified
				application processIn
				carrying out a program under this paragraph, the Administrator shall take such
				actions, as appropriate, to simplify the application process for credit union
				participation in the 7(a) program
					(C)Annual
				reportThe Administrator shall submit to Congress an annual
				report on the efforts made by the Administration to increase the participation
				of credit unions in the 7(a)
				program.
					.
		4.Credit union loan
			 guarantee programSection 7(a)
			 of the Small Business Act, as amended by section 3, is further amended by
			 adding at the end the following:
			
				(33)Credit union
				loan guarantee program
					(A)In
				generalThe Administrator shall carry out a program to provide a
				guaranty of up to 85 percent for loans made by credit unions to members of
				those credit unions. To be eligible for the program—
						(i)the amount of the
				loan may not exceed $250,000; and
						(ii)the member must reside in an underserved
				area, or the business assisted by a loan made under this subsection to a member
				must be located in an underserved area.
						(B)DefinitionIn this paragraph, the term
				underserved area means a geographic area consisting of one or more
				population census tracts, that encompass or are located within—
						(i)an
				investment area designated under section 103(16) of the Community Development
				Banking and Financial Institutions Act of 1994; or
						(ii)a
				low income community, as defined in section 45D(e) of the Internal Revenue Code
				of
				1986.
						.
		5.Credit union
			 participation in the section 504 programSection 107(5)(A)(iii) of the Federal Credit
			 Union Act (12 U.S.C. 1757(5)(A)(iii)) is amended by inserting , and
			 applicable regulations, after specified in the
			 law.
		
